Citation Nr: 1204810	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-36 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for skin cancer to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1959 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The Board notes that the Veteran's statements submitted in August 2007 are unclear as to whether he is seeking service connection for a heart disorder and stroke and/or compensation benefits for an additional eye disability as a result of VA surgery.  His October 2009 statements may be construed as claims for entitlement to service connection for hearing loss and for increased compensation for tinnitus.  As these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in August 2007.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was also provided notice as to these matters in August 2007.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA regulations provide that for claims based upon exposure to ionizing radiation involving an established radiogenic disease, including all forms of cancer, when it is contended that the disease is a result of exposure to ionizing radiation in service an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a), (b) (2011).  In claims based upon participation in atmospheric nuclear testing dose data will in all cases be requested from the appropriate office of the Department of Defense and in all other claims involving radiation exposure a request will be made for any available records concerning the Veteran's exposure to radiation.  In claims involving radiation exposure a request will be made for any available records concerning exposure to radiation, including but not limited to the veteran's Record of Occupational Exposure to Ionizing Radiation or other records which may contain information pertaining to a radiation dose in service.  All such records will be forwarded to the Under Secretary for Health who will be responsible for preparation of a dose estimate, to the extent feasible, based upon available methodologies  38 C.F.R. § 3.311(a)(2).  

In this case, the Veteran contends that he has skin cancer (basal cell and squamous cell carcinoma) as a result of sun and ionizing radiation exposure during active service.  He reported that his service included duties as a surveyor and that he had tours of duty in the Republic of Vietnam, Thailand, Eniwetok Atoll (Marshall Islands), and Panama City, Florida.  He testified that he sustained a severe sunburn in January 1972 while serving on Eniwetok Atoll, but that he received no medical treatment.  He also stated that he thought he was exposed to radiation while stationed in the Marshall Islands.  Service treatment records include an October 1969 report indicating treatment in Cam Rahn Bay, Republic of Vietnam, and an AF Form 1525, History of Occupational Exposure to Ionizing radiation, noting dose readings from November 1972 to December 1973 at Tyndall Air Force Base, Florida.  Although the Veteran has provided a detailed summary of his duty stations, there is no evidence of any VA attempt to obtain his service personnel records.  

VA treatment records show the Veteran was treated for basal cell and squamous cell skin cancer including in April 2004 and April 2007.  No opinions as to etiology were provided and there is no indication the Veteran has been provided a VA compensation examination.  As the Veteran has presented credible evidence that he served in an occupation and in duty stations likely to have involved significant sun exposure and that records show he has a history of occupational ionizing radiation exposure, the Board finds that additional development is required for an adequate determination of the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to obtain the Veteran's service personnel records.  As many requests as are necessary to obtain any relevant records must be taken, unless further efforts would be futile.

2.  Appropriate efforts should be taken to develop the Veteran's claim in accordance with the provisions of 38 C.F.R. § 3.311, to include a request for information about possible exposure to radiation to the service department offices responsible for maintaining such information and referral for a radiation dose estimate by the Under Secretary for Health.

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has skin cancer as a result of active service, to include as a result of any demonstrated in-service sun or ionizing radiation exposure.  

All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


